         Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 1 of 28



                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF CONNECTICUT


 CONNECTICUT CITIZENS DEFENSE
 LEAGUE, INC., AMY JONES, TODD
 SKILTON, JOHN LOWMAN, JOSEPH                        Case No. 3:20-cv-00646-JAM
 COLL, TANYSHA BROWN, AND
 DANIEL GERVAIS

           Plaintiffs,                               FIRST AMENDED
                                                     COMPLAINT
 v.

 NED LAMONT, JAMES ROVELLA,
 PAUL MELANSON, ANDREW COTA,                         MAY 15, 2020
 BRIAN GOULD and JAMES KENNY

           Defendants.




       Pursuant to Fed. R. Civ. P. 15(a)(1)(A), Plaintiffs CONNECTICUT CITIZENS

DEFENSE LEAGUE, INC. (“CCDL”), AMY JONES, TODD SKILTON, JOHN

LOWMAN, JOSEPH COLL, TANYSHA BROWN and DANIEL GERVAIS (together,

“Plaintiffs”), by and through the undersigned counsel of record, hereby file their First

Amended Complaint for injunctive and declaratory relief against the named Defendants, for

the limited purpose of correcting (in paragraph 10) Plaintiff Gervais’s town of residence

from Farmington to Griswold; and, 2) correcting (in paragraphs 29 and 30) the dates relative

to Plaintiff Coll from “on March 16, 2020” to “in the morning of March 17, 2020” and

allege as follows:



                                               1
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 2 of 28



                                I. INTRODUCTION
1.   Plaintiffs JOSEPH COLL, AMY JONES, TODD SKILTON, JOHN LOWMAN,

     JOSEPH COLL, TANYSHA BROWN and DANIEL GERVAIS are law-abiding

     members of their community and members of Plaintiff CCDL. They and similarly

     situated individuals who are not prohibited from acquiring or possessing firearms

     under state and federal law, have a fundamental, constitutionally guaranteed right to

     purchase firearms, ammunition, and/or ammunition magazines (“magazines”). But

     because of Defendants’ actions in enacting, interpreting and enforcing certain laws

     and orders, the Plaintiffs have been illegally prevented from exercising these rights.

     By their Complaint, the Plaintiffs allege that the conduct of the Defendants,

     undertaken under color of law, illegally deprives the Plaintiffs of their Constitutional

     right to keep and bear arms, right to due process of law, right to equal protection

     under the law, and right to the privileges and immunities of citizenship. The Plaintiffs

     bring this action seeking a declaratory judgment that the Defendants’ actions are

     unconstitutional, and seek injunctive relief and a writ of mandamus requiring the

     Defendants to either allow the Plaintiffs to apply for firearms certificates and permits,

     or to allow the Plaintiffs to obtain and possess firearms, ammunition and magazines

     without a certificate or permit.

                         II. JURISDICTION & VENUE
2.   This Court has jurisdiction over all claims for relief pursuant to 28 U.S.C. §§ 1331,

     1343, 2201, and 2202, and 42 U.S.C. §§ 1983 and 1988, as this action seeks to redress

     the deprivation under color of the law, of the rights, privileges or immunities secured

     by the United States Constitution. To the extent Plaintiffs’ claims may allege or may
                                             2
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 3 of 28



     be construed to allege state law claims, this Court has supplemental jurisdiction under

     28 U.S.C. § 1367(a).

3.   Venue lies in this Court under 28 U.S.C. § 1391, as the events giving rise to Plaintiffs’

     causes of action arose or exist in this District in which the action is brought.

                                     III. PARTIES
4.   Plaintiff CCDL is a nonprofit, educational foundation, incorporated under the laws

     of Connecticut with its principal place of business in Torrington, Connecticut. Its

     mission is to preserve the effectiveness of the Second Amendment through legislative

     and grassroots advocacy, education, research, publishing, legal action and programs

     focused on the Constitutional right to keep and bear arms. CCDL has over 34,000

     members and supporters nationwide, with more than 95 percent of its members and

     supporters being residents of Connecticut. CCDL represents its members and

     supporters - which include individuals seeking to exercise their right to purchase,

     keep and carry firearms, ammunition and magazines for self-defense. CCDL brings

     this action on behalf of itself and its members and supporters who possess all the

     indicia of membership, and similarly situated members of the public. CCDL has

     expended and diverted resources, and is adversely and directly harmed, because of

     Defendants’ conduct as challenged herein.

5.   Plaintiff Amy Jones (“Jones”) is a natural person, a resident of Farmington,

     Connecticut, an adult over the age of 21, a citizen of the United States, and is legally

     eligible under federal and state law to acquire and possess firearms, ammunition, and

     magazines. Plaintiff Jones is a member and supporter of Plaintiff CCDL.


                                             3
       Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 4 of 28



6.    Plaintiff Todd Skilton (“Skilton”) who is married to Plaintiff Jones, is a natural

      person, a resident of Farmington, Connecticut, an adult over the age of 21, a citizen

      of the United States, and is legally eligible under federal and state law to acquire and

      possess firearms, ammunition, and magazines. Plaintiff Skilton is a member and

      supporter of Plaintiff CCDL.

7.    Plaintiff John Lowman (“Lowman”) is a natural person, a resident of Ansonia,

      Connecticut, an adult over the age of 21, a citizen of the United States, and is legally

      eligible under federal and state law to acquire and possess firearms, ammunition, and

      magazines. Plaintiff Lowman is a member and supporter of Plaintiff CCDL.

8.    Plaintiff Joseph Coll (“Coll”) is a natural person, a resident of Vernon, Connecticut,

      an adult over the age of 21, a citizen of the United States, and is legally eligible under

      federal and state law to acquire and possess firearms, ammunition, and magazines.

      Plaintiff Coll is a member and supporter of Plaintiff CCDL.

9.    Plaintiff Tanysha Brown (“Brown”) is a natural person, a resident of Bristol,

      Connecticut, an adult over the age of 21, a citizen of the United States, and is legally

      eligible under federal and state law to acquire and possess firearms, ammunition, and

      magazines. Plaintiff Brown is a member and supporter of Plaintiff CCDL.

10.   Plaintiff Daniel Gervais (“Gervais”) is a natural person, a resident of Griswold,

      Connecticut, an adult over the age of 21, a citizen of the United States, and is legally

      eligible under federal and state law to acquire and possess firearms, ammunition, and

      magazines. Plaintiff Gervais is a member and supporter of Plaintiff CCDL.

11.   Defendant Ned Lamont is the elected Governor of the State of Connecticut. In such

      capacity, Defendant Lamont is the State’s supreme executive officer. Connecticut
                                               4
       Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 5 of 28



      Constitution, Art. 4, § 5. As Governor, he is charged with the duty to “take care that

      the laws be faithfully executed” and he is “the conservator of the peace throughout

      the state.” Id. Art. 4, § 12. Defendant Lamont is therefore ultimately responsible for

      the oversight, direction, and implementation of the enforcement of the laws and

      orders at issue in this action, including by and through his delegation of such

      enforcement authority to Defendant James C. Rovella. Defendant Lamont is sued in

      his official capacity.

12.   Defendant Commissioner James C. Rovella is the Chief Executive of the Connecticut

      Department of Emergency Services and Public Protection (“DESPP”). On

      information and belief, Commissioner Rovella, through a delegation of power and

      authority from Defendant Lamont, who appointed him, is charged with overseeing,

      directing, implementing, and otherwise executing through DESPP, the State’s laws

      and orders at issue in this lawsuit, including but not limited to Connecticut General

      Statutes (CGS) §§ 29-17a, 29-17c, 29-28, 29-28a, 29-29, 29-30, 29-33, 29-35, 29-37q,

      29-37r, 29-37s, 29-38m, 29-38-n, 29-38o and Executive Order 7E. Commissioner

      Rovella is sued in his official capacity.

13.   Defendant Paul Melanson is the Chief of Police for the Town of Farmington, a

      municipality located in the State of Connecticut. Upon information and belief, Chief

      Melanson oversees, directs, implements, and is ultimately responsible for the

      acceptance of applications for, the processing of, and the issuance of, temporary

      pistol permits to residents of the Town of Farmington. Chief Melanson is sued in his

      official capacity.


                                                  5
       Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 6 of 28



14.   Defendant Andrew Cota is the Chief of Police for the City of Ansonia, a municipality

      located in the State of Connecticut. Upon information and belief, Chief Cota

      oversees, directs, implements, and is ultimately responsible for the acceptance of

      applications for, the processing of, and the issuance of, temporary pistol permits to

      residents of the City of Ansonia. Chief Cota is sued in his official capacity.

15.   Defendant Brian Gould is the Chief of Police for the City of Bristol, a municipality

      located in the State of Connecticut. Upon information and belief, Chief Gould

      oversees, directs, implements, and is ultimately responsible for the acceptance of

      applications for, the processing of, and the issuance of, temporary pistol permits to

      residents of the City of Bristol. Chief Gould is sued in his official capacity.

16.   Defendant James L. Kenny is the Chief of Police for the Town of Vernon, a

      municipality located in the State of Connecticut. Upon information and belief, Chief

      Kenny oversees, directs, implements, and is ultimately responsible for the acceptance

      of applications for, the processing of, and the issuance of, temporary pistol permits to

      residents of the Town of Vernon. Chief Kenny is sued in his official capacity.

                   IV. FACTS APPLICABLE TO ALL COUNTS

17.   In Connecticut, barring a statutory exemption, none of which apply here, the transfer

      of ownership of ammunition and/or magazines is restricted to those persons

      possessing a State-issued ammunition certificate, long gun eligibility certificate,

      handgun eligibility certificate, or permit to carry pistols and revolvers (“pistol

      permit”). CGS § 29-38m. Transfer of ammunition or magazines to a non-exempted

      person who does not possess such a certificate or permit is a Class D felony. CGS §

      29-38m(e).
                                               6
       Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 7 of 28



18.   In Connecticut, barring a statutory exemption, none of which apply here, the transfer

      of ownership of rifles and/or shotguns is restricted to only those persons possessing

      a State-issued long gun eligibility certificate, handgun eligibility certificate, or pistol

      permit. CGS § 29-37a. Transfer of a rifle or shotgun to a non-exempted person who

      does not possess such a certificate or permit is a Class D felony. CGS § 29-37a(j).

19.   In Connecticut, barring a statutory exemption, none of which apply here, the transfer

      of ownership of pistols and revolvers is restricted to only those persons possessing a

      State-issued handgun eligibility certificate, or pistol permit. CGS § 29-33. Transfer of

      a pistol or revolver to a non-exempted person who does not possess such a certificate

      or permit is a Class C felony. CGS § 29-33(i).

20.   In Connecticut, barring a statutory exemption, none of which apply here, the conduct

      of carrying a loaded handgun on the person in public - outside the limited boundaries

      of a person’s home, or their place of business – by any person who does not possess

      a pistol permit is prohibited. CGS § 29-35. The same applies to the transportation of

      a loaded handgun. Id. CGS 29-38. Both are felonious.

21.   Persons convicted of a felony not only face serious criminal penalties, but such

      conviction would also disqualify them from obtaining a State-issued firearms

      certificate or permit and from lawfully possessing a firearm, ammunition or magazine.

22.   On information and belief, the State and law enforcement officers within it (some

      under the ultimate direction of Defendants Rovella, Melanson, Cota, Gould and

      Kenny) and prosecutors within it, routinely enforce CGS §§ 29-38m(e), 29-37a(j),

      and/or 29-33(i), against individuals without a State-issued certificate or permit who


                                                7
       Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 8 of 28



      are otherwise legally eligible to acquire and/or possess firearms, ammunition, and/or

      magazines.

23.   On information and belief, the State and law enforcement officers within it (some

      under the ultimate direction of Defendants Rovella, Melanson, Cota, Gould and

      Kenny) and prosecutors within it, routinely enforce § CGS 29-35, and/or CGS § 29-

      38, against individuals without a State-issued pistol permit who are otherwise legally

      eligible to carry pistols and revolvers.

24.   In Connecticut, all State-issued firearms certificates and permits are issued by

      DESPP. CGS §§ 29-38n, 29-37p, 29-36f, and 29-28. In order to obtain a State-issued

      firearms certificate or permit, an applicant for such certificate or permit is required to

      present him/herself for the taking of his/her fingerprints by law enforcement so that

      law enforcement can perform a criminal background check on the person. CGS § 29-

      17a.

25.   In Connecticut, as a condition precedent to the issuance of a State-issued pistol

      permit, the applicant must first obtain a temporary pistol permit from the town or

      city in which said applicant resides (“local issuing authority”). CGS § 29-28(b).

26.   In Connecticut, a person seeking to obtain a temporary pistol permit must submit

      his/her application to their local issuing authority. CGS § 29-28(a). As a part of the

      application process, the applicant is required to submit (as with other state firearms

      certificates and permits) him/herself in person for the purposes of having his/her

      finger prints taken for the CGS § 29-17a criminal background check. CGS § 29-29.




                                                 8
       Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 9 of 28



27.   In Connecticut, pursuant to CGS § 29-17c, state and local law enforcement is

      prohibited from refusing to take the fingerprints of an applicant for a firearms

      certificate or permit.

28.   On March 10, 2020, in response to the outbreak of the Coronavirus (aka COVID-

      19), Defendant Lamont declared Public Health and Civil Preparedness Emergencies

      pursuant to CGS §§ 19a-131a and 28-9.

29.   In the morning of March 17, 2020, Plaintiff Coll appeared at the Vernon Police

      Department to submit his application for a State-issued pistol permit, at which time

      Plaintiff Coll was informed that the Vernon Police Department had suspended the

      taking of fingerprints for pistol permits. In violation of CGS 29-17a, the Vernon

      Police Department refused to take Plaintiff Coll’s fingerprints, and refused to accept

      Plaintiff Coll’s application for a pistol permit.

30.   On March 17, 2020 and thereafter, Plaintiff Coll was, and has been, employed as a

      school teacher in Connecticut. During the application process to be employed as a

      school teacher, Plaintiff Coll was fingerprinted for the purposes of a criminal

      background check. Pursuant to C.G.S. § 29-29(b), Plaintiff Coll is not required to re-

      submit fingerprints for the processing of his pistol permit application. Nonetheless,

      the Vernon Police Department refused to accept his application for a pistol permit.

31.   On March 17, 2020, ostensibly relying upon the statutory powers granted to him by

      his own declaration of Public Health and Civil Preparedness Emergencies, Defendant

      Lamont issued Executive Order 7E which, among other things, suspended C.G.S. 29-

      17c(a), permitting DESPP and municipal police departments to “eliminate or limit

      fingerprint hours” for firearms certificates and permits, but maintained that
                                               9
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 10 of 28



      fingerprinting for long term care providers would continue to take place at DESPP

      headquarters. Additionally, that DESPP headquarters “would remain open to the

      general public for other purposes.”

32.   Upon information and belief, following the issuance of Defendant Lamont’s

      Executive Order 7E, DESPP and local issuing authorities throughout the State

      stopped taking fingerprints from firearms certificate and permit applicants.

33.   On April 13, 2020, Plaintiff Lowman having completed his statutorily required

      firearms training and wanting to apply for a pistol permit, contacted the Ansonia

      Police Department for the purposes of having his fingerprints taken to submit with

      his application.

34.   On April 13, 2020, Plaintiff Lowman was informed by the a representative of

      Ansonia Police Department that, pursuant to Governor Lamont’s Executive Order

      7E, it was not taking fingerprints from firearms certificate or permit applicants, and

      therefore would not accept Plaintiff Lowman’s application for a pistol permit.

35.   On or about April 15, 2020, Plaintiff Brown, having completed her statutorily

      required firearms training and wanting to apply for a pistol permit, contacted the

      Bristol Police Department for the purposes of having her fingerprints taken to

      submit with her application.

36.   On or about April 15, 2020, when Plaintiff Brown contacted the Bristol Police

      Department for the purposes of arranging for the taking of her fingerprints, she was

      informed that, due to the issuance of Governor Lamont’s Executive Order 7E, the

      Bristol Police Department had suspending the taking of fingerprints for that purpose,

      and therefore would not accept Plaintiff Brown’s application for a pistol permit.
                                             10
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 11 of 28



37.   Plaintiff Brown had previously been employed as security guard for a bank. During

      the application process to be employed as a security guard, Plaintiff Brown was

      fingerprinted for the purposes of a criminal background check. Pursuant to C.G.S. §

      29-29(b) Plaintiff Brown is not required to re-submit fingerprints for her pistol

      permit application. Nonetheless, the Bristol Police Department refused to accept her

      application.

38.   On April 20, 2020, Plaintiffs Jones and Skilton had completed their statutorily

      required firearms training, and wanted to apply for respective pistol permit(s).

39.   On April 20, 2020, Plaintiff Jones contacted the Farmington Police Department on

      behalf of herself and Plaintiff Skilton, for the purposes of arranging to have their

      fingerprints taken to submit their respective application(s) for a pistol permit.

40.   On April 20, 2020, a representative of the Farmington Police Department informed

      Plaintiff Jones that it had suspended the taking of fingerprints for the purposes of

      submission of pistol permit applications, and therefore she and Plaintiff Skilton could

      not submit their respective application(s).

41.   The failure and/or refusal of local and state law enforcement to take fingerprints of

      applicants like Plaintiffs Jones, Skilton, Lowman, Coll, Brown, and similarly situated

      CCDL members, has effectively stopped the only process by which individuals

      without a State-issued firearms certificate or permit can obtain a certificate or permit

      required to legally obtain, possess and/or carry (as applicable) firearms, ammunition,

      and/or magazines in the State.

42.   The failure and/or refusal of the Bristol and Vernon Police Department(s) to honor

      and recognize the fact that Plaintiff Brown, Plaintiff Coll and similarly situated CCDL
                                             11
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 12 of 28



      members, do not need to re-submit their fingerprints, and still not accept the

      applications of Plaintiff Brown and Plaintiff Coll has effectively stopped the only

      process by which those individuals without a State-issued firearms certificate or

      permit can obtain a certificate or permit required to legally obtain, possess and/or

      carry (as applicable) firearms, ammunition, and/or magazines in the State.

43.   Prior to April 20, 2020, Plaintiff Gervais had completed his statutorily required

      firearms training, paid the required fees, had his fingerprints taken, and submitted his

      application for a pistol permit to the Resident State Trooper for Jewett City – his

      local law enforcement charged with accepting applications for pistol permits.

44.   On April 22, 2020, the Resident State Trooper for Jewett City having reviewed the

      information submitted, issued Plaintiff Gervais a temporary pistol permit.

45.   On or about April 22, 2020, Plaintiff Gervais inquired of the state police as to

      completing the process for obtaining his State-issued pistol permit, which is, on all

      occasions, effectuated by the state police. However, on said date, a representative of

      the state police informed him that it was not processing pistol permit applications

      and not issuing new pistol permits (even though fingerprinting is not required for this

      issuance).

46.   The failure and/or refusal of state law enforcement to issue a State-issued pistol

      permit to Plaintiff Gervais has effectively stopped the only process by which, without

      a State-issued firearms certificate or permit, he can obtain a certificate or permit

      required to legally obtain and/or carry (as applicable) firearms, ammunition, and/or

      magazines throughout the State.


                                              12
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 13 of 28



47.   Although the Defendants have closed off all avenues for the Plaintiffs to obtain a

      State-issued firearms certificate or permit, many categories of individuals statutorily

      exempt from the State’s criminal laws can freely carry loaded, operable handguns in

      public without having their fingerprints taken, submitting any application, asking for

      permission to exercise their rights, passing a background check, or paying any fees at

      all, because of their status or former status as government favored categories of

      individuals.

48.   The Legislature has provided no findings or declarations to support any legitimate

      government interest for creating such special exemptions while denying other

      responsible and law-abiding citizens, like Plaintiffs Jones, Skilton, Lowman, Coll,

      Brown, Gervais and similarly situated CCDL members, the ability to lawfully exercise

      their constitutional right to obtain and possess firearms, ammunition, and magazines.

49.   Upon information and belief, although the Defendants Lamont, Rovella, Melanson,

      Cota, Gould, and Kenny have closed off all avenues for Plaintiffs Jones, Skilton,

      Lowman, Coll, and Brown to have their fingerprints taken to obtain a State-issued

      firearms certificate or permit, DESPP and the Farmington, Ansonia, Bristol, and

      Vernon Police Departments are continuing to take fingerprints of applicants for

      potential employment, of arrestees, and/or of other individuals for purposes

      unrelated to issuing firearms permits.

50.   The Legislature has provided no findings or declarations to support any legitimate

      government interest for taking the fingerprints of applicants for state employment,

      other permits, and for administrative purposes while refusing to take the fingerprints

      of other law-abiding, responsible citizens, like Plaintiffs Jones, Skilton, Lowman, Coll,
                                               13
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 14 of 28



      and Brown, and those similarly situated CCDL members seeking to obtain a State-

      issued firearms certificate or permit.

51.   At least twelve other states allow persons with Connecticut State-issued pistol

      permits to also carry handguns in those states (hereafter, the “reciprocal states”). In

      fact, Texas’s recognition of Connecticut pistol permits is expressly based upon

      affirmation by Connecticut’s Attorney General that Connecticut checks the

      background of its applicants for such permits prior to the issuance of the same.

      Upon information and belief, Montana maintains this same requirement for

      recognition of a Connecticut permit.

52.   Without a State-issued pistol permit, Connecticut citizens like the Plaintiffs are not

      afforded the right to carry handguns in reciprocal states.

53.   In addition to the twelve reciprocal states, almost all of the thirty six remaining states

      which issue pistol permits, allow Connecticut citizens to apply in their state for a

      “non-resident pistol permit” if they hold a State-issued Connecticut pistol permit.

54.   Without a State-issued pistol permit, Connecticut citizens like the Plaintiffs are not

      afforded the right to apply for a non-resident pistol permit in those remaining states

      and therefore Connecticut citizens are prevented from even being able to apply to

      lawfully carry firearms in those states.

55.   The State’s laws regarding the purchase, possession and carrying of firearms,

      ammunition, and/or magazines, including Executive Order 7E, and enforcement

      thereof, as applied by the Defendants against the Plaintiffs, infringe on the Plaintiffs’

      fundamental, individual right to keep and bear arms, guaranteed under the Second

      and Fourteenth Amendments.
                                                 14
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 15 of 28



56.   The Second Amendment to the United States Constitution provides: “A well-

      regulated Militia being necessary to the security of a free State, the right of the people

      to keep and bear Arms shall not be infringed.” The Fourteenth Amendment to the

      United States Constitution provides in relevant part: “No state shall make or enforce

      any law which shall abridge the privileges or immunities of citizens of the United

      States; nor shall any state deprive any person of life, liberty, or property, without due

      process of law; nor deny to any person within its jurisdiction the equal protection of

      the laws.”

57.   The Second Amendment is fully applicable to the States through the Fourteenth

      Amendment’s Due Process and Privileges or Immunities Clauses. McDonald v. City

      of Chicago, 561 U.S. 742, 750 (2010); Id. at 805 (Thomas, J., concurring). The “right

      to keep and bear arms is a privilege of American citizenship that applies to the States

      through the Fourteenth Amendment's Privileges or Immunities Clause.” Id. at 806

      (Thomas, J., concurring).

58.   Article the First, Section 15 of the Connecticut Constitution provides: “Every citizen

      has a right to bear arms in defense of himself and the state.”

59.   “The very enumeration of the right [to keep and bear arms] takes out of the hands of

      government—even the Third Branch of Government—the power to decide on a

      case-by-case basis whether the right is really worth insisting upon.” District of

      Columbia v. Heller, 554 U.S. 570, 634 (2008).

60.   “Constitutional rights are enshrined with the scope they were understood to have

      when the people adopted them, whether or not future legislatures or (yes) even future

      judges think that scope too broad.” Id. at 634-35.
                                              15
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 16 of 28



61.   The “central” - but not the only - holding of the Supreme Court in Heller was “that

      the Second Amendment protects a personal right to keep and bear arms for lawful

      purposes, most notably for self-defense within the home.” McDonald v. City of

      Chicago, 561 U.S. at 780. The Second Amendment also “guarantee[s] the individual

      right to possess and carry weapons in case of confrontation.” Heller, 554 U.S. at 592.

62.   This is particularly true when it comes to handguns, as the Heller Court has explicitly

      recognized the handgun as “the quintessential self-defense weapon” in the United

      States, and that a complete prohibition on their carry and use is necessarily invalid. Id.

      at 629.

63.   Plaintiff CCDL’s members, including the Plaintiffs herein, and others similarly

      situated, desire to, and must be allowed to, purchase and possess firearms,

      ammunition, and magazines for lawful purposes, and they would but for the

      reasonable fear and imminent risk of arrest and criminal prosecution under the State’s

      laws imposing criminal sanctions on the transfer of firearms, ammunition, and/or

      magazines to persons who have not been issued a State-issued firearms certificate or

      permit.

64.   The actions and orders of the Defendants, who are and have been at all relevant

      times acting under color of state law, are therefore denying the Plaintiffs and all

      similarly situated members of CCDL and others any ability to exercise their right to

      keep and bear arms by acquiring and possessing firearms ammunition, and/or

      magazines.

65.   The actions and orders of the Defendants are denying the Plaintiffs and all similarly

      situated CCDL members and others any ability to lawfully acquire and possess the
                                             16
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 17 of 28



      quintessential self-defense weapon for the quintessential purpose of lawfully

      protecting themselves when the effects of the contagion are bringing heightened

      public dangers.

66.   Specifically, the Defendants have completely cut off the only available channel for the

      Plaintiffs to lawfully exercise this right, leaving the Plaintiffs subject to sanctions

      under the State’s criminal statutory scheme.

            COUNT 1 – DEPRIVATION OF CIVIL RIGHTS
       VIOLATIONS OF THE RIGHT TO KEEP AND BEAR ARMS
                         42 U.S.C. § 1983

67.   Plaintiffs incorporate herein by reference the foregoing paragraphs as if fully set forth

      herein.

68.   There is an actual and present controversy between the parties.

69.   The Second and Fourteenth Amendments to the United States Constitution and

      Article the First, Section 15 of the Connecticut Constitution, guarantee adult citizens

      the fundamental right to keep and bear arms.

70.   The right to keep and bear arms includes, but is not limited to, the right of individuals

      to acquire firearms, ammunition, and magazines.

71.   42 U.S.C. § 1983 prohibits state actors from depriving a person of constitutional

      rights under color of state law.

72.   As applied to the Plaintiffs and all similarly situated CCDL members, the action of

      Defendants Rovella, Melanson, Cota, Gould and Kenny in refusing to allow the

      taking of fingerprints for the purpose of issuing firearms certificates and permits is

      unconstitutional and violates the Plaintiffs’ right to keep and bear arms.


                                               17
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 18 of 28



73.   As applied to the Plaintiffs and all similarly situated CCDL members, the portion of

      Defendant Lamont’s Executive Order 7E which suspended the taking of fingerprints

      by DESPP and afforded Defendants Rovella, Melanson, Cota, Gould and Kenny the

      opportunity to halt the taking of fingerprints for the purposes of issuing firearms

      certificates and permits, is unconstitutional and violates the Plaintiffs’ right to keep

      and bear arms.

74.   By effectively and completely preventing the Plaintiffs and similarly situated members

      of the CCDL from acquiring and possessing firearms, ammunition, and/or

      magazines, under the various statutes governing such conduct, the enforcement

      policies of Defendants Lamont, Rovella, Melanson, Cota, Gould and Kenny violate

      the Plaintiffs’ fundamental, individual right to keep and bear arms and thus have

      violated and continue to violate 42 U.S.C. § 1983, compelling the relief Plaintiffs seek.

75.   By and through the orders of Defendants Rovella, Melanson, Cota, Gould and

      Kenny to their respective departments to not take the fingerprints from firearms

      permit applicants like the Plaintiffs and similarly situated members of the CCDL, in

      accordance with the statutes, Defendants Rovella, Melanson, Cota, Gould and Kenny

      have violated and are continuing to violate 42 U.S.C. § 1983, compelling the relief

      Plaintiffs seek.

76.   The Plaintiffs have been damaged and continue to be damaged by the Defendants’

      conduct.

77.   The Plaintiffs have no adequate remedy at law as no damages could compensate the

      Plaintiffs for the deprivation of their Constitutional rights.


                                              18
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 19 of 28



78.   Without an order for temporary injunctive relief pending a hearing on the Plaintiffs’

      claims for permanent injunctive relief, the Plaintiffs will suffer ongoing irreparable

      harm.

                 COUNT 2 – DEPRIVATION OF CIVIL RIGHTS
                VIOLATIONS OF THE RIGHT TO DUE PROCESS
                              42 U.S.C. § 1983

79.   Plaintiffs incorporate herein by reference the foregoing paragraphs as if fully set forth

      herein.

80.   State statutes prohibit the Plaintiffs from exercising their constitutional right to keep

      and bear arms without a State-issued certificate or permit.

81.   State statutes prohibit the Plaintiffs from obtaining a State-issued certificate or permit

      without law enforcement taking the Plaintiffs’ fingerprints.

82.   The Defendants’ orders, including, but not limited to Executive Order 7E, prevent

      law enforcement from taking the Plaintiff’s fingerprints, leaving the Plaintiffs no

      process to have their fingerprints taken.

83.   The Defendants’ orders, including, but not limited to Executive Order 7E, prevent

      the Plaintiffs from applying for a State-issued certificate or permit, leaving the

      Plaintiffs no lawful process to obtain or possess firearms, ammunition, and/or

      magazines.

84.   The Defendants’ orders, including, but not limited to Executive Order 7E, prevent

      the Plaintiffs from obtaining a State-issued pistol permit.




                                              19
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 20 of 28



85.   If State statutes require the Plaintiffs to obtain a State-issued certificate or permit to

      exercise their constitutional rights, the State must provide a lawful process for the

      Plaintiffs to obtain a State-issued certificate or permit.

86.   Due to the conduct of the Defendants, the Plaintiffs have no lawful process through

      which to obtain a State-issued certificate or permit to exercise their constitutional

      right.

87.   If the Defendants fail or refuse to provide a lawful process by which the Plaintiffs

      can obtain a State-issued certificate or permit, the Defendants cannot require the

      Plaintiff to obtain a State-issued certificate or permit to exercise their constitutional

      right.

88.   The Defendants conduct of eliminating all lawful process for the Plaintiffs to obtain a

      State-issued certificate or permit, while continuing to require the Plaintiffs first obtain

      a State-issued certificate or permit to exercise their constitutional right, is a violation

      of the Plaintiffs’ Fifth & Fourteenth Amendment right to due process of law.

89.   The Plaintiffs have been damaged and continue to be damaged by the Defendants’

      conduct.

90.   The Plaintiffs have no adequate remedy at law as no damages could compensate the

      Plaintiffs for the deprivation of their Constitutional rights.

91.   Without an order for temporary injunctive relief pending a hearing on the Plaintiffs’

      claims for permanent injunctive relief, the Plaintiffs will suffer ongoing irreparable

      harm.




                                               20
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 21 of 28



            COUNT 3 – DEPRIVATION OF CIVIL RIGHTS
      VIOLATIONS OF THE EQUAL PROTECTION OF THE LAWS
                         42 U.S.C. § 1983

92.   Plaintiffs incorporate herein by reference the foregoing paragraphs as if fully set forth

      herein.

93.   Article IV, Section 2 of the United States Constitution states in relevant part “. . . nor

      shall any State . . . deny to any person within its jurisdiction the equal protection of

      the laws.”

94.   The Fourteenth Amendment to the United States Constitution provides in relevant

      part: “No state shall make or enforce any law which shall . . . deny to any person

      within its jurisdiction the equal protection of the laws.”

95.   Connecticut law allows people who follow the legal process established by State

      statute, and who are found to be qualified under Connecticut law, to purchase and

      possess firearms, ammunition, and/or magazines.

96.   Connecticut law allows people who seek certain licenses, permits and certifications

      which require the State to obtain a copy of their fingerprints, to have their

      fingerprints taken by a law enforcement officer in the State.

97.   The State is allowing people seeking certain licenses, permits and certifications the

      opportunity to have their fingerprints taken by a law enforcement, but have denied

      and continue to deny the Plaintiffs the same opportunity, even though the Plaintiffs

      seek the opportunity to exercise a Constitutionally-guaranteed right and those being

      given that opportunity are not.

98.   The Defendants conduct of allowing people seeking certain licenses, permits and

      certifications the opportunity to have their fingerprints taken by a law enforcement,
                                              21
       Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 22 of 28



       while denying and continue to deny the Plaintiffs the same opportunity, deprives the

       Plaintiffs’ of the equal protection of laws.

99.    The Plaintiffs have been damaged and continue to be damaged by the Defendants’

       conduct.

100.   The Plaintiffs have no adequate remedy at law as no damages could compensate the

       Plaintiffs for the deprivation of their Constitutional rights.

101.   Without an order for temporary injunctive relief pending a hearing on the Plaintiffs’

       claims for permanent injunctive relief, the Plaintiffs will suffer ongoing irreparable

       harm.

         COUNT 4 – DEPRIVATION OF CIVIL RIGHTS
VIOLATIONS OF THE PRIVILEGES & IMMUNITIES OF CITIZENSHIP
                      42 U.S.C. § 1983

102.   Plaintiffs incorporate herein by reference the foregoing paragraphs as if fully set forth

       herein.

103.   Article IV, Section 2 of the United States Constitution states in relevant part “. . . the

       citizens of each state shall be entitled to all privileges and immunities of citizens in

       the several states.”

104.   Section 1 of the Fourteenth Amendments to the United States Constitution states in

       relevant part: “No State shall make or enforce any law which shall abridge the

       privileges or immunities of citizens of the United States . . . .”

105.   Citizens of every state who follow the legal process established by their respective

       states and who are found to be qualified under their state’s law to purchase and

       possess firearms, ammunition and/or magazines have the legal right to purchase and

       possess firearms, ammunition and/or magazines for lawful purposes.
                                               22
       Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 23 of 28



106.   Such right to lawfully obtain and possess firearms, ammunition and/or magazines for

       lawful purposes pursuant to the law of the state of citizenship is one of the privileges

       and immunities of citizenship as a citizen of the United States.

107.   The Defendants’ conduct, which prevents the Plaintiffs from obtaining and

       possessing firearms, ammunition and/or magazines under State statutes, deprives the

       Plaintiffs of the privileges and immunities of citizens.

108.   The Plaintiffs have been damaged and continue to be damaged by the Defendants’

       conduct.

109.   The Plaintiffs have no adequate remedy at law as no damages could compensate the

       Plaintiffs for the deprivation of their Constitutional rights.

110.   Without an order for temporary injunctive relief pending a hearing on the Plaintiffs’

       claims for permanent injunctive relief, the Plaintiffs will suffer ongoing irreparable

       harm.

                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully demand the following relief:

1.     A trial by jury on all issues so triable pursuant to Fed.R.Civ.P. 38;

2.     Compensatory damages as will be proven at trial;

3.     Punitive damages under 42 U.S.C. § 1983;

4.     Attorney’s fees, expert fees, and costs pursuant to 42 U.S.C. § 1988;

5.     A declaratory judgment that Plaintiff CCDL’s members, including Plaintiffs Jones,

       Skilton, Lowman, Coll, Brown, Gervais and others similarly situated who are not

       prohibited from acquiring and possessing firearms under federal and state laws, have

       a fundamental individual right to keep and bear arms, including being able to acquire
                                               23
     Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 24 of 28



     through purchase or otherwise, firearms ammunition, and/or magazines, guaranteed

     under the Second and Fourteenth Amendments to the United States Constitution;

6.   A declaratory judgment that enforcement of CGS §§ 29-38m(e), 29-37a(j), and/or 29-

     33(i) without the State providing a process for Plaintiff CCDL’s members, including

     Plaintiffs Jones, Skilton, Lowman, Coll, Brown, Gervais and others similarly situated

     who are not prohibited from acquiring and possessing firearms under federal and

     state laws to obtain and possess firearms, ammunition, and/or magazines violates

     their rights to keep and bear arms guaranteed under the Second and Fourteenth

     Amendments to the United States Constitution, violates their right to due process of

     law under the Fifth and Fourteenth Amendments to the United States Constitution,

     violates their right to equal protection of the law guaranteed by Article IV, Section 2

     and the Fourteenth Amendment to the United States Constitution, and deprives

     them of the privileges and immunities of citizenship guaranteed by Article IV, Section

     2 and the Fourteenth Amendment to the United States Constitution;

7.   A declaratory judgment that the portion of Defendant Lamont’s Executive Order 7E

     suspending the taking of fingerprints for the purposes of performing a criminal

     background check required to obtain a firearms certificate and permit violates the

     Plaintiffs’ rights to keep and bear arms guaranteed under the Second and Fourteenth

     Amendments to the United States Constitution, violates the Plaintiffs’ right to due

     process of law under the Fifth and Fourteenth Amendments to the United States

     Constitution, violates the Plaintiffs’ right to equal protection of the law guaranteed by

     Article IV, Section 2 and the Fourteenth Amendment to the United States

     Constitution, and deprives the Plaintiffs of the privileges and immunities of
                                            24
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 25 of 28



      citizenship guaranteed by Article IV, Section 2 and the Fourteenth Amendment to

      the United States Constitution;

8.    A declaratory judgment that Defendant Melanson’s suspension of taking fingerprints

      of applicants for firearms certificates and permits violates Plaintiff Jones’ right to

      keep and bear arms guaranteed under the Second and Fourteenth Amendments to

      the United States Constitution, violates her right to due process of law under the

      Fifth and Fourteenth Amendments to the United States Constitution, violates her

      right to equal protection of the law guaranteed by Article IV, Section 2 and the

      Fourteenth Amendment to the United States Constitution, and deprives her of the

      privileges and immunities of citizenship guaranteed by Article IV, Section 2 and the

      Fourteenth Amendment to the United States Constitution;

9.    A declaratory judgment that Defendant Melanson’s suspension of taking fingerprints

      of applicants for firearms certificates and permits violates Plaintiff Skilton’s right to

      keep and bear arms guaranteed under the Second and Fourteenth Amendments to

      the United States Constitution, violates his right to due process of law under the Fifth

      and Fourteenth Amendments to the United States Constitution, violates his right to

      equal protection of the law guaranteed by Article IV, Section 2 and the Fourteenth

      Amendment to the United States Constitution, and deprives him of the privileges and

      immunities of citizenship guaranteed by Article IV, Section 2 and the Fourteenth

      Amendment to the United States Constitution;

10.   A declaratory judgment that Defendant Cota’s suspension of taking fingerprints of

      applicants for firearms certificates and permits violates Plaintiff Lowman’s right to

      keep and bear arms guaranteed under the Second and Fourteenth Amendments to
                                              25
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 26 of 28



      the United States Constitution, violates his right to due process of law under the Fifth

      and Fourteenth Amendments to the United States Constitution, violates the his right

      to equal protection of the law guaranteed by Article IV, Section 2 and the Fourteenth

      Amendment to the United States Constitution, and deprives him of the privileges and

      immunities of citizenship guaranteed by Article IV, Section 2 and the Fourteenth

      Amendment to the United States Constitution;

11.   A declaratory judgment that Defendant Gould’s suspension of taking fingerprints of

      applicants for firearms certificates and permits violates Plaintiff Brown’s right to keep

      and bear arms guaranteed under the Second and Fourteenth Amendments to the

      United States Constitution, violates the her right to due process of law under the

      Fifth and Fourteenth Amendments to the United States Constitution, violates her

      right to equal protection of the law guaranteed by Article IV, Section 2 and the

      Fourteenth Amendment to the United States Constitution, and deprives her of the

      privileges and immunities of citizenship guaranteed by Article IV, Section 2 and the

      Fourteenth Amendment to the United States Constitution;

12.   A declaratory judgment that Defendant Kenny’s suspension of taking fingerprints of

      applicants for firearms certificates and permits violates Plaintiff Coll’s right to keep

      and bear arms guaranteed under the Second and Fourteenth Amendments to the

      United States Constitution, violates the his right to due process of law under the Fifth

      and Fourteenth Amendments to the United States Constitution, violates his right to

      equal protection of the law guaranteed by Article IV, Section 2 and the Fourteenth

      Amendment to the United States Constitution, and deprives him of the privileges and


                                              26
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 27 of 28



      immunities of citizenship guaranteed by Article IV, Section 2 and the Fourteenth

      Amendment to the United States Constitution;

13.   A declaratory judgment that Defendant Rovella’s failure to process the pistol permit

      application of Plaintiff Gervais violates his right to keep and bear arms guaranteed

      under the Second and Fourteenth Amendments to the United States Constitution,

      violates his right to due process of law under the Fifth and Fourteenth Amendments

      to the United States Constitution, violates Plaintiff Gervais’ right to equal protection

      of the law guaranteed by Article IV, Section 2 and the Fourteenth Amendment to the

      United States Constitution, and deprives him of the privileges and immunities of

      citizenship guaranteed by Article IV, Section 2 and the Fourteenth Amendment to

      the United States Constitution;

14.   A preliminary and permanent injunction prohibiting Defendants Rovella, Melanson,

      Cota, Gould and Kenny and their respective employees, officers, agents,

      representatives, and those acting in concert or participation with them, from refusing

      to accept and process firearms certificate or permit applications and from refusing to

      issue firearms certificates and permits to eligible applicants;

15.   In the alternative, a preliminary and permanent injunction prohibiting the Defendants

      and each of their respective employees, officers, agents, representatives, and those

      acting in concert or participation with any of them, from enforcing CGS §§ 29-

      38m(e), 29-37a(j), and/or 29-33(i) against CCDL’s members, including Plaintiffs

      Jones, Skilton, Lowman, Coll, Brown, Gervais and others similarly situated unless and

      until the State provides the Plaintiffs a process by which they can lawfully obtain

      firearms, ammunition and/or magazines;
                                              27
      Case 3:20-cv-00646-JAM Document 26 Filed 05/15/20 Page 28 of 28



16.   A writ of mandamus to compel the Defendants to either 1) provide for a process

      under which applicants may lawfully obtain firearms certificates and permits or 2)

      allow persons who are otherwise not prohibited from possessing firearms under

      federal and state law to lawfully acquire and possess firearms, ammunition, and/or

      magazines without a firearms certificate or permit;

17.   Any and all other and further legal and equitable relief, including injunctive relief,

      against Defendants as necessary to effectuate the Court’s judgment, or as the Court

      otherwise deems just and proper.

Dated: MAY 15, 2020     Respectfully submitted,

                                        /s/Craig C. Fishbein
                                    Craig C. Fishbein, Esq.
                                    (ct25142)
                                    FISHBEIN LAW FIRM, LLC
                                    100 South Main Street
                                    P.O. Box 363
                                    Wallingford, Connecticut 06492
                                    Telephone: 203.265.2895
                                    Facsimile: 203.294.1396
                                    E-mail: ccf@fishbeinlaw.com

                                        /s/Doug Dubitsky
                                    Doug Dubitsky, Esq.
                                    (ct21558)
                                    LAW OFFICES OF DOUG DUBITSKY
                                    P.O. Box 70
                                    North Windham, CT 06256
                                    Telephone: 860.808.8601
                                    Facsimile: 866.477.1120
                                    Email: doug@lawyer.com

                                    Attorneys for the Plaintiffs




                                              28
